

Exhibit 10.1






















ASSET PURCHASE AGREEMENT




CARROLS LLC
(Purchaser)


And


HEARTLAND ILLINOIS FOOD CORP.
(Seller)




Dated as of August 22, 2014



--------------------------------------------------------------------------------





TABLE OF EXHIBITS




Exhibit A
 
Restaurants
 
 
 
Exhibit B
 
Form of Consent, Assignment and Assumption of Real Property Lease
 
 
 
Exhibit C
 
Form of Lessor Estoppel Certificate
 
 
 
Exhibit D
 
Form of Memorandum of Lease
 
 
 
Exhibit E
 
Form of Consent to Assignment of Real Property Lease and Non-Disturbance
Agreement
 
 
 
Exhibit F
 
Form of Bill of Sale





    



--------------------------------------------------------------------------------



TABLE OF SCHEDULES


1.1(e)
 
Assumed Contracts
 
 
 
1.2(c)
 
Store Bank Funds
 
 
 
1.2(e)
 
Allocation Schedule for Purchase Price
 
 
 
1.3(a)(ii)
 
Real Property Expiration Dates, Monetary Terms and Renewal Terms
 
 
 
1.3(a)(iiI)
 
Real Property Descriptions
 
 
 
1.3(e)
 
Parking and Easement Agreements
 
 
 
2.5
 
Required Consents
 
 
 
2.6(b)
 
Events or items not reflected in Financial Statements
 
 
 
2.7(a)
 
Purchased Assets which do not conform to Burger King Standards
 
 
 
2.9(a)
 
Liens on Real Properties
 
 
 
2.9(b)
 
Certificate of Occupancy, Ongoing Repairs
 
 
 
2.11(b)
 
Compliance with Employment Laws
 
 
 
2.11(c)
 
Sellers' Employees and Wages
 
 
 
2.11(d)
 
Pending Employment Charges
 
 
 
2.13(a)
 
Litigation
 
 
 
2.13(c)
 
Required Licenses
 
 
 
2.14
 
Environmental Matters
 
 
 
2.21(a)
 
Planned/Proposed Burger King Restaurants
 
 
 
2.21(b)    
 
Planned/Proposed Competitor Restaurants








--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT




THIS ASSET PURCHASE AGREEMENT (the "Agreement") made as of August 22, 2014 (the
“Effective Date”) by and among CARROLS LLC, a Delaware limited liability
company, with its principal office at 968 James Street, Syracuse, New York 13203
("Purchaser"); HEARTLAND ILLINOIS FOOD CORP., a Delaware corporation having its
principal office at 1400 Opus Place, Suite 900, Downers Grove, Illinois 60515
("Seller").


RECITALS


A.     Seller operates the Burger King restaurants identified and set forth on
Exhibit “A” attached to and made a part of this Agreement (each restaurant is
hereinafter sometimes referred to individually as a "Restaurant" and
collectively as the "Restaurants").


B.    Seller is the owner or lessee of certain personal property used or held
for use in or in connection with the conduct of business at the Restaurants and
Seller is the lessee of certain buildings and land upon and in which the
Restaurants are located, all as listed on Exhibit “A” (individually, the "Real
Property" and collectively, the "Real Properties").


C.    Seller proposes to sell, and Purchaser proposes to purchase, the Purchased
Assets (as hereinafter defined) of Seller.


D.    Seller occupies the Real Properties pursuant to lease agreements with an
unaffiliated landlord and proposes to assign to Purchaser, and Purchaser
proposes to accept such assignment of such Seller's leasehold interest with
respect to the Real Property on which each Restaurant is located.


NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the parties agree as follows:


ARTICLE I
PURCHASE AND SALE; CLOSING


SECTION 1.1    Assets To Be Conveyed. Subject to the terms, provisions and
conditions contained in this Agreement, and on the basis of the representations
and warranties hereinafter set forth, Seller agrees to sell, assign, transfer,
convey and deliver to Purchaser at Closing (as hereinafter defined), and
Purchaser agrees to purchase and accept the assignment, transfer, conveyance and
delivery from Seller at Closing of, all of the following assets used or located
in or held for use in connection with the Restaurants operated by Seller
(collectively, the "Purchased Assets") free and clear of all mortgages, liens,
security interests, encumbrances, restrictions on transfer, rights of first
refusal, pre-emptive rights, equities, claims, pledges, priorities,
hypothecation, charges, liabilities and other obligations of whatever kind and
character (collectively referred to herein as "Liens"), except for such Liens as
are specifically permitted as provided herein:


(a)     Restaurant Equipment. All of the machinery, equipment (including without
limitation all POS equipment), furnishings, trade fixtures, cleaning and other
supplies, uniforms, spare equipment parts and all other personal property (other
than Inventory, as hereinafter defined) owned by Seller and used or held for use
in, or in connection with, the operation of the Restaurants according to the
current



--------------------------------------------------------------------------------



standards required of franchisees by Burger King Corporation (“BKC” or “Burger
King”) (collectively, "Restaurant Equipment");


(b)     Leasehold Improvements. All fixtures and other leasehold improvements
owned by Seller at the Restaurants ("Leasehold Improvements");


(c)     Franchise Agreements. The Burger King Franchise Agreement for each of
the Restaurants (the "Franchise Agreements");


(d)     Inventories. All of the saleable food and related paper products,
saleable premiums and saleable promotional materials located at the Restaurants
and owned by Seller or otherwise used or held for use in or in connection with
the business being conducted at the Restaurants including, but not limited to,
all saleable food and beverage inventory, new and unused uniforms, cleaning
supplies, saleable paper goods and saleable promotional inventory (collectively,
"Inventory") (priced as set forth in Section 1.2(b) of this Agreement);


(e)    Assumed Contracts. Those contracts, agreement, leases, licenses set forth
on Schedule 1.1(e) annexed to this Agreement and made a part of this Agreement
(collectively the “Assumed Contracts”) which are to be assigned to and assumed
by Purchaser which shall include, but not be limited to any and all Coke
Freestyle Agreements and those between Seller and The Brink’s Company provided
that Purchaser may amend Schedule 1.1(e) to add contracts, agreement, leases,
licenses by giving written notice to Seller prior to the Closing Date;


(g)    Permits. All permits issued to Seller by any federal, state, regional,
local or other political subdivision thereof, and any entity or official
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, or any agency or instrumentality of
such government or political subdivision, or any self-regulated organization or
other non-governmental regulatory authority or quasi-governmental authority (to
the extent that the rules, regulations or orders of such organization or
authority have the force of Law) (collectively “Governmental Authorities”) or
other third party, if and only to the extent assignable to by Seller to
Purchaser.


(h)    Good Will; Phone Numbers; Warranties. All goodwill as a going concern and
all other right, title and interest of Seller in and to the general intangibles
incident to its business at the Restaurants; all telephone numbers and fax
numbers utilized by the Restaurants to the extent assignable by Seller to
Purchaser; and all of Seller's right, title, and interest, if any, to and under
any assignable guaranties, warranties and agreements from all contractors,
subcontractors, vendors or suppliers regarding their performance, quality of
workmanship, or quality of materials supplied in connection with the
construction, manufacture, development, installation, repair or maintenance of
any part of the subject Restaurants (collectively, the "Warranties")


(i)     Excluded Assets and Excluded Liabilities. Other than the Purchased
Assets, the Seller is not selling, conveying, transferring, assigning or
delivering to Purchaser, and Purchaser is not purchasing or assuming, any of
Seller’s right, title and interest in and to any tangible or intangible property
of Seller (whether or not used in or in connection with the operation of the
Restaurants) or any other restaurant assets owned by Seller or any of its
affiliates. Other than those liabilities contained in the Assumed Contracts,
Purchaser shall not assume or otherwise become liable for any liability,
obligation or commitment of any nature whatsoever of Seller, whether known or
unknown, (collectively “Excluded Liabilities”). Seller shall, and shall cause
each of its Affiliates to, pay and satisfy in due course all Excluded
Liabilities which they are obligated to pay and satisfy. Without limiting the
generality of the foregoing, Purchaser is not assuming and



--------------------------------------------------------------------------------



shall not indemnify Seller, or any of its Affiliates against any liability,
obligation, duty or responsibility of Seller, or any of its Affiliates:


(i)     arising from, or out of, the ownership or operations or use of, or
incurred in connection with, or incurred as a result of any claim made against
Seller, or any of its Affiliates in connection with, any Restaurant, Asset, Real
Property, Real Property or Assumed Contract (as hereinafter defined) on or prior
to, or relating to any time period prior to 11:59 p.m. on the day of the Closing
Date;


(ii)     resulting from any Federal, state or local income taxes, transfer
taxes, sales taxes or any other kind of tax of whatever kind including, without
limitation, any such tax that may arise from or by reason of the transactions
contemplated by this Agreement unless otherwise expressly provided for herein;


(iii)     with respect to any wages, vacation, severance or sick pay or any
rights under any stock option, bonus or other incentive arrangement that have
accrued prior to the Closing Date;


(iv)     with respect to any employment, consulting or similar arrangement to
which Seller is a party or for which Seller is responsible;


(v)     with respect to any Plan (as hereinafter defined) whether arising
before, on or after the Closing Date; or


(vi)     under any Laws (as defined in Section 2.13(b)) relating to public
health and safety and pollution or protection of the environment, including,
without limitation, those relating to emissions, discharges, releases or
threatened releases of pollutants, contaminants, or hazardous or toxic materials
or wastes into ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of pollutants, contaminants or hazardous or
toxic materials or wastes or any materials defined or categorized by any of the
above as "Hazardous Materials", "Hazardous Substances", or similar or related
designations (collectively referred to herein as "Environmental Laws").


SECTION 1.2    Purchase Price for Assets and Inventory.


(a)     The Purchase Price for the Purchased Assets, exclusive of the Inventory,
shall be the aggregate sum of Three Million Seven Hundred and One Thousand and
00/100 (3,701,000.00). The Purchase Price shall be payable at the Closing to
Seller by Federal funds bank wire transfer to an account designated by Seller.
The Purchase Price to be paid for the Inventory shall be paid in the manner set
forth in Section 1.2(b) below by Federal funds bank wire transfer to an account
designated by Seller.


(b)     For the Inventory, at Closing Purchaser shall pay to Seller the sum of
One Hundred Eighty-Seven Thousand Two Hundred and 00/100 Dollars ($187,200.00)
(the "Estimated Inventory Price"), which is calculated based on the product of
(i) Eleven Thousand Seven Hundred and 00/100 Dollars ($11,700.00) and (ii) the
number of Restaurants being sold pursuant to this Agreement. The final cost for
the Inventory shall be determined as of the night of the Closing. Seller and
Purchaser shall each have the right to have at least one of its representatives
present at the taking of such inventories. At least five (5) days prior to the
Closing Date Seller shall provide Purchaser with a copy of the form of inventory
sheet to be used which shall be subject to Purchaser’s approval in its
reasonable discretion. The inventory shall be based upon Seller’s actual costs
and shall be conducted in the following manner: (i) food, paper, premiums and
cleaning supplies will be entered into the “Menu Link” back office system and
Seller shall provide Buyer with an



--------------------------------------------------------------------------------



electronic file, no later than noon on the day following Closing, setting forth
the detailed inventory counts and valuations and (ii) new and unused uniforms
will be entered into an Excel spreadsheet and similarly provided to Buyer within
the timeframe set forth above. No later than five (5) business days following
the Closing, Buyer will provide Seller with written objections to the Inventory
count made by Seller. The parties will work in good faith to resolve any
inaccuracies, inconsistencies or otherwise obvious errors within a period of not
later than two (2) business days subsequent of the submission of any written
objections by Buyer to Seller. Within a period not later than ten (10) business
days after final agreement as to the amount and value of the Inventory (the
“Reconciled Inventory Price”), Seller shall pay to Buyer the amount by which the
Estimated Inventory Price exceeds the Reconciled Inventory Price or Buyer shall
pay to Seller the amount by which the Reconciled Inventory Price exceeds the
Estimated Inventory Price.
 
(c)    At Closing, Purchaser shall pay to Seller the total of Twenty-Four
Thousand and 00/100 Dollars ($24,000.00) as reimbursement for cash that is to
remain at each of the Restaurants for Purchaser’s use the next business day
after Closing (the “Store Bank Funds”). Seller shall arrange for cash in the
amounts set forth on Schedule 1.2(c) annexed to and made a part of this
Agreement to remain at each of the Restaurants for Purchaser’s use the day of
Closing. Purchaser’s representative conducting the Closing Inventory shall
confirm the amount of the Store Bank Funds on hand at each of the Stores, and
give Seller’s representative a written receipt for them. Seller then shall be
entitled to remove from the Stores all cash on hand in excess of the Store Bank
Funds, which excess funds shall be considered as Seller’s property; and
Purchaser shall have no right, title, or interest in or to such excess funds.


(d)     Intentionally deleted.


(e)     The Purchase Price (including Assumed Liabilities only to the extent
they are liabilities for Federal income tax purposes) will be allocated among
the Purchased Assets in accordance with Section 1060 of the Code and the
regulations thereunder. Purchaser and Seller shall set the allocation of the
Purchase Price among the Purchased Assets at or before Closing in form as set
forth on Schedule 1.2(e) annexed hereto and made a part hereof (the "Allocation
Schedule"). Purchaser and Seller each agree to file Internal Revenue Service
Form 8594, and all federal, state, local and foreign Tax Returns, in accordance
with the Allocation Schedule; and in that event, Purchaser and Seller each agree
to provide the other promptly with any other information reasonably required to
complete Form 8594. The parties hereto intend that the transaction contemplated
hereby be treated for tax purposes as taxable under Section 1001 of the Code.


SECTION 1.3    Real Properties: Lease Assignments; Easements and Parking
Agreements. Subject to the terms, provisions and conditions contained in this
Agreement and on the basis of the representations and warranties hereinafter set
forth, at the Closing, Seller shall assign to Purchaser all of its leasehold
interest in the Real Properties and shall assign, sublease or otherwise transfer
to Purchaser all of its right, title and interest in and to all parking and
other access agreements or arrangements relating to the Real Properties, as
follows:




(a)
Assignment.



(i)     At Closing, Seller shall assign to Purchaser all of Seller's right,
title and interest as tenant under the applicable Real Property pursuant to the
form of Consent, Assignment and Assumption of Lease (the "Lease Assignment")
annexed hereto as Exhibit “B” and made a part hereof. The Lease Assignment shall
be executed and delivered at Closing by Seller and Purchaser.





--------------------------------------------------------------------------------



(ii)     The expiration dates, monetary terms and renewal terms for each of the
Real Properties are as set forth in Schedule 1.3(a)(ii).


(iii)     The legal descriptions for the Real Properties are as set forth in
Schedule 1.3(a)(iii).


(b)     Lessor Estoppel. At Closing, Seller shall deliver to Purchaser a duly
executed Lessor Estoppel in the form annexed hereto as Exhibit “C” and made a
part hereof.


(c)    Memorandum of Lease. At Closing, the Lessor under each assigned lease
shall execute, acknowledge and deliver a Memorandum of Lease (each, a
“Memorandum of Lease” and collectively “Memorandum of Leases”) for each Lease,
in the form annexed hereto as Exhibit “D”, which shall set forth the material
terms of the lease in question and which Memoranda of Leases shall be recorded
with the local register of deeds of the respective counties where the Real
Properties are located. The recording fees for recording the Memorandum of
Leases shall be paid by Purchaser.


(d)     Mortgagee Consent and Non-Disturbance Agreement. At Closing, for each
Real Property on which there is an outstanding mortgage, Seller shall deliver to
Purchaser a duly executed Consent to Lease Assignment and Non-Disturbance
Agreement in the form annexed hereto as Exhibit “E” and made a part hereof
(“Mortgagee Consents to Assignment and Non-Disturbance”).


(e)     Parking, Easements and Related Agreements. Schedule 1.3(e) annexed
hereto and made a party hereof sets forth all written or oral parking leases,
easements, agreements, grants, licenses, options and any other agreement
(collectively referred to herein as "Easements") pursuant to which Seller is
granted, for use in connection with the Restaurants, drive-thrus, parking
privileges or rights, current or prospective, and/or rights of access of any
kind or nature in and to the applicable Real Property. At Closing Seller shall
deliver to Purchaser such documentation in form and substance reasonably
satisfactory to Purchaser and its counsel which effectively assigns or transfers
Seller's rights under both recorded and unrecorded Easements to Purchaser
(hereinafter individually referred to as an "Easement Assignment", and,
collectively, as the "Easement Assignments").


SECTION 1.5    Closing; Deliveries.


(a)     Date. The closing of the transactions contemplated hereby (the
"Closing") shall take place on the first Tuesday following satisfaction or
waiver of the conditions set forth in Articles IV and V of this Agreement or at
such other date or time as may be mutually agreed to by the parties (the
“Closing Date”), and shall be effective as of 11:59 P. M. on the day of the
Closing Date. The Closing shall be effectuated through escrow by the mutual
exchange of documents by overnight mail and facsimile or PDF, or in such other
manner as the parties may otherwise agree.


(b)     Delivery of Documents. At the Closing, Seller' and Purchaser shall
deliver to each other the respective documents and other items set forth in
Article V.


SECTION 1.6    Adjustments.


(a)     All customary pro-rations with respect to (i) the Real Properties; (ii)
obligations under the Assumed Contracts; (iii) utility charges and (iv) real
property and personal property taxes, shall be adjusted between the parties as
of 11:59 P.M. on the day of the Closing Date. Payment, if any, owed by



--------------------------------------------------------------------------------



Purchaser to Seller or by Seller to Purchaser by reason of such adjustments
shall be made at the Closing (by adjustment of the Purchase Price, if
practicable) or as soon as reasonably practicable thereafter.


(b)     Seller shall pay all sales taxes, and transfer taxes, if any, including,
without limitation, any transfer taxes relating to the conveyance of the Real
Properties, applicable to its transaction at the Closing. Seller shall be
responsible for all franchise assignment fees owed to Burger King in connection
with the assignment of the Franchise Agreements to Purchaser.


(c)     All rent and percentage rent and other sums payable under the leases for
the Real Properties shall be pro-rated as of the Closing Date for the month in
which Closing occurs.


(d)     All rebates, amounts and funds on account of, accrued by or due under
the Soft Drink Agreements and the RSI Dividends shall be pro-rated as of the
Closing Date.


(e)     Advance payments made by Seller for medical coverage continuing for
employees of the Restaurants shall be pro-rated for the month in which Closing
occurs.


(f)    To the extent the amount of any adjustments pursuant to this Section 1.6
cannot be known as of Closing, such amount shall be calculated as soon as
practicable after the information is available to allow calculation, and the
party owing such credit hereunder shall promptly pay such credit amount to the
other party as set forth in this Section 1.6.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents, warrants, covenants and agrees to and with Purchaser as
follows:


SECTION 2.1    Organization and Corporate Power. Seller is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and is authorized to conduct business in the jurisdictions in which the
Restaurants are located. Such jurisdictions are the only jurisdictions wherein
the character of the Real Properties and other Purchased Assets owned or leased
or the nature of the business of Seller makes such licensing or qualification to
do business necessary. Seller has full power and authority (corporate or
otherwise) to own its assets, or hold under lease the real property it presently
holds under lease and to carry on the business in which it is engaged at all
locations at which it is presently located including, without limitation,
operation of the Restaurants at the Real Properties and to execute and deliver
this Agreement and the other documents and instruments to be executed and
delivered by Seller under or in connection with this Agreement, as the case may
be, (this Agreement and all other agreements, documents and instruments to be
entered into pursuant to this Agreement or in connection herewith including all
exhibits and schedules annexed hereto and thereto are collectively referred to
herein as the "Transaction Documents") and to consummate the transactions
contemplated hereby and thereby.


SECTION 2.2    Governing Instruments. The copies of the Governing Instruments
(as defined in Section 10.6) of Seller, and all amendments thereto to date, as
certified by the secretary of Seller have heretofore been delivered to
Purchaser, and are complete and correct. Seller is not in default in the
performance, observance or fulfillment of any of the provisions, terms or
conditions of its Governing Instruments.


SECTION 2.3    Due Authorization. All requisite authorizations for the
execution, delivery and performance of this Agreement and the other Transaction
Documents by Seller have been duly obtained or



--------------------------------------------------------------------------------



will be obtained as of the Closing Date. The execution and delivery of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby have been or will be duly
authorized by the Board of Directors and shareholders of Seller, and no other
corporate acts or proceedings on the part of Seller or its shareholders are
necessary to authorize the execution and delivery of this Agreement or any of
the other Transaction Documents or the consummation of the transactions
contemplated hereby or thereby. This Agreement and each of the other Transaction
Documents, upon execution and delivery by Seller, will be the legal, valid and
binding obligation of Seller enforceable against it in accordance with its
terms, except as enforcement thereof may be limited by bankruptcy, insolvency
and other laws affecting creditors rights (collectively "Bankruptcy Laws") and
subject to general principles of equity affecting the right to specific
performance and injunctive relief.


SECTION 2.4    No Violation. The execution, delivery and performance of this
Agreement and the other Transaction Documents by Seller and the consummation by
Seller of the transactions contemplated hereby and thereby, do not and at
Closing will not: (a) violate its Governing Instruments; (b) violate or conflict
with or constitute a default (or an event which, with notice or lapse of time,
or both, would constitute a default) under any agreement, indenture, instrument
or understanding to which Seller is a party or by which it is bound; (c) violate
any judgment, decree, law, rule or regulation to which Seller is a party or by
which it is bound; (d) result in the creation of, or give any party the right to
create any encumbrance upon the property and assets of Seller; (e) terminate or
modify, or give any third party the right to terminate or modify, the provisions
or terms of any agreement or commitment to which Seller is a party or by which
Seller is subject or bound; or (f) result in any suspension, revocation,
impairment, forfeiture or non-renewal of any permit, license, qualification,
authorization or approval applicable to Seller.


SECTION 2.5    Consents. Schedule 2.5 sets forth a list of all consents,
approvals or other authorizations which Seller is required to obtain from, and
any filing which Seller is required to make with, any governmental authority or
agency or any other Person including, but not limited to, consents required from
Burger King (the "Burger King Consents") in connection with the execution,
delivery and consummation of this Agreement and the other Transaction Documents
and the consummation of the transactions contemplated hereby or thereby
(collectively, the "Required Consents").


SECTION 2.6    Financial Statements.


(a)     Seller has delivered to Purchaser (i) its audited financial statements,
including the balance sheet of the business operated at the Restaurants as of
December 31, 2013, and the related statements of income, shareholders’ equity
and cash flows for the fiscal years ended on December 31, 2013, December 31,
2012 and December 31, 2011 (collectively, the “Audited Financial Statements”);
and (ii) its unaudited financial statements, including the balance sheet of the
business operated at the Restaurants as of June 30, 2014 and the related
statements of income, shareholders’ equity and cash flows for the period from
January 1, 2014 to said date (collectively, the “Interim Financial Statements”
and together with the Audited Financial Statements, the “Financial Statements”).


(b)     The Financial Statements of Seller referred to in Section 2.6(a) are
true, correct and complete, have been prepared in accordance with generally
accepted accounting principles consistently applied and accurately present the
results of operations of the Restaurants for the periods covered thereby. There
has not been any change between the date of the Financial Statements and the
date of this Agreement which has materially affected the financial condition,
assets, liabilities, results of operations of the Restaurants and, except as set
forth in Schedule 2.6(b), no fact or condition exists or is contemplated or
threatened which may cause any such change at any time in the future.





--------------------------------------------------------------------------------



(c)    Without limiting the foregoing since last audit date and interim period
end date with respect to the Restaurants:
  
(i)     Seller has not incurred any obligation or liability (absolute or
contingent) except current liabilities incurred in the ordinary course of
conduct of business and obligations under Contracts entered in the ordinary
course of business; and


(ii)     Seller has not paid, loaned or advanced any amounts to, or sold,
transferred, leased, subleased or licensed any Real Properties or Purchased
Assets to, or entered into any agreement or arrangements with, any Affiliate or
associate (and any of such transactions shall have been terminated on or before
the Closing Date).


SECTION 2.7    Purchased Assets.


(a)     Seller owns, and will transfer to Purchaser at Closing, good and
marketable title to all of its Purchased Assets and Assumed Contracts free and
clear of all Liens and leases. All of the Purchased Assets: (i) are, and on the
Closing Date will be, in good operating condition and repair, capable of
performing the functions for which such items are currently and normally used,
normal wear and tear excepted and are not in need of maintenance or repairs
except for ordinary, routine maintenance and repairs; and (ii) except as set
forth on Schedule 2.7(a), conform, and on the Closing Date will conform, to the
current standards and specifications of Burger King applicable to franchisees of
Burger King restaurants under the terms and conditions set forth in the
applicable Franchise Agreements, including, without limitation, Burger King’s
“current image” requirements. On the Closing Date, each Restaurant, together
with its related Purchased Assets and Real Property, taken as a whole, will
constitute a fully operable "turn-key" Burger King restaurant sufficient to
permit Seller to obtain the unconditional consent of Burger King to the transfer
of the Restaurants to Purchaser and to permit Purchaser to immediately operate
the business at such Restaurant as presently being conducted therein.


(b)     Seller will transfer and/or assign to Purchaser at Closing all
Warranties, if any, with respect to its Purchased Assets.


SECTION 2.8    Inventory. The Inventory of Seller consists, and at Closing will
consist, of items of quality and quantity usable or salable in the ordinary
course of business consistent with the current standards and specifications of
Burger King applicable to franchisees of Burger King restaurants and shall
include current saleable premiums only. At Closing, the Inventory at each
Restaurant shall be sufficient for the operation of such Restaurant for at least
48 hours after the Closing Date.


SECTION 2.9    Real Property.


(a)     With respect to any Real Properties, Seller has delivered to Purchaser a
true and complete copy of all leases, together with all amendments thereto. To
the best of Seller's knowledge, each applicable owner of the Real Properties has
good and marketable title in fee simple to such real property free and clear of
all Liens except as set forth in Schedule 2.9(a). Seller has no knowledge or
information of any facts, circumstances or conditions which do or would in any
way adversely affect the Real Properties or the operation thereof or business
thereon as presently conducted or as intended to be conducted. At or prior to
Closing, Seller shall cause to be discharged of record all Liens against Seller
or Seller's interest affecting its Real Properties. Each lease associated with
the Real Properties is valid and binding in full force and effect and
enforceable in accordance with its terms. There are no existing defaults or
offsets which any of the applicable landlords has against the enforcement of its
lease of the Real Property and neither Seller



--------------------------------------------------------------------------------



nor such landlord is in default under the applicable leases for the Real
Property, nor have any events under any such leases for the Real Property
occurred which, with the giving of notice or passage of time or both, would
constitute a default thereunder by either party thereto.


(b)     To the best of Seller's knowledge, the Real Properties and all
improvements located thereon and the present use thereof comply with, constitute
a valid non-conforming use, or are operating pursuant to the provisions of a
valid variance under all zoning laws, ordinances and regulations of governmental
authorities having jurisdiction thereof and, to the best of Seller's knowledge,
the construction, use and operation of the Real Properties by Seller are in
substantial compliance with all Laws. On or prior to Closing, Seller shall
deliver to Purchaser true and complete copies of each certificate of occupancy
for each Restaurant and all amendments thereto to date. In the event Seller is
unable to provide copies of said certificates, Seller shall deliver
documentation from the appropriate municipalities indicating that such
certificates are not required or no longer exist in their records. Except as
otherwise set forth on Schedule 2.9(b), the Real Properties and the Restaurants
located thereon are in a state of good maintenance and repair and are in good
operating condition, normal wear and tear excepted, and (i) there are no
material, physical or mechanical defects in any of the Real Properties and or
Restaurants, including, without limitation, the structural portions of the Real
Properties and Restaurants and the plumbing, heating, air conditioning,
electrical, mechanical, life safety and other systems therein and all such
systems are in good operating condition and repair (normal wear and tear
excepted); (ii) there are no ongoing repairs to the Real Properties or
Restaurants located thereon being made by or on behalf of Seller or being made
by or on behalf of any landlord; and (iii) the roof of each Restaurant is in
good condition and free of leaks. Except as otherwise set forth on Schedule
2.9(b), all necessary occupancy and other certificates and permits, municipal
and otherwise, for the lawful use and occupancy of the Real Properties for the
purposes for which they are intended and to which they are presently devoted
including, without limitation, for the operation of a Burger King restaurant
thereon, have been issued and remain valid. There are no pending or threatened
actions or proceedings that might prohibit, restrict or impair such use and
occupancy or result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such certificates or permits. All notes or notices of
violation of any Laws, against or affecting any such Real Properties have been
complied with. There are no outstanding correcting work orders from any Federal,
State, county, municipal or local government, or the owner of the Real
Properties or any insurance company with respect to any such Real Properties.


(c)     There are no condemnation or eminent domain proceedings of any kind
whatsoever or proceedings of any other kind whatsoever for the taking of the
whole or any part of the Real Properties for public or quasi-public use pending
or, to the knowledge of Seller, threatened against the Real Properties.


(d)     The Real Properties and all improvements thereon represent all of the
locations at which the Seller conducts business relating to the Restaurants and
are, now, and at Closing will be, the only locations where any of the Purchased
Assets are or will be located.


(e)     All water, sewer, gas, electric, telephone and drainage facilities, and
all other utilities required by any Law or by the normal use and operation of
the Real Properties and the Restaurants located thereon are installed to the
property lines of the respective Real Properties, are connected pursuant to
valid permits, are fully operable and are adequate to service the Real
Properties and the Restaurants located thereon and to permit full compliance
with all Laws and normal utilization of the Real Properties and the Restaurants
located thereon.


(f)     All licenses, permits, certificates, including, without limitation,
proof of dedication, required from all governmental agencies having jurisdiction
over the Real Properties, and from



--------------------------------------------------------------------------------



any other Persons, for the normal use and operation of the Real Properties and
the Restaurants located thereon and to ensure adequate vehicular and pedestrian
ingress to and egress from the Real Properties and the Restaurants located
thereon have been obtained. The Easements are valid and binding, in full force
and effect and enforceable in accordance with their respective terms.


SECTION 2.10    Franchise Agreements.


(a)    Seller has delivered to Purchaser a true, complete and correct copy of
the Franchise Agreements and all amendments thereto. Seller owns, and at Closing
will transfer to Purchaser, its right, title and interest in the Franchise
Agreements, free and clear of all Liens. Subject to the written consent of
Burger King, which Seller shall obtain and deliver to Purchaser at or prior to
the Closing, Seller has the absolute right and authority to sell, assign,
transfer and convey the Franchise Agreements, and Seller does not know or has no
reason to know of any event which would give rise to a violation or default
under the Franchise Agreements.


(b)     Burger King Business Plans, Facility Reports. Prior to Closing Seller
shall deliver to Purchaser true and correct copies of all “Facility Inspection
Reports or similar documentation (collectively “BKC Reports”) prepared by Burger
King personnel for the past three (3) years relating to the operations, repair
and maintenance of the Restaurants.


SECTION 2.11    Employment Arrangements.


(a)     Except as required by Law, Seller has no obligation, contingent or
otherwise, under any employment agreement, collective bargaining or other labor
agreement, any agreement containing severance or termination pay arrangements,
retainer or consulting arrangements, or purchase plan or other employee contract
or non-terminable (whether with or without penalty) arrangement with respect to
any person employed by Seller in connection with the businesses operated at the
Restaurants (including but not limited to district managers) (collectively
“Subject Employees”).


(b)     Except as set forth on Schedule 2.11(b), within the last five (5) years
Seller has not experienced any labor disputes, union organization attempts or
any work stoppage due to labor disagreements. Except as set forth on Schedule
2.11(b), (i) Seller is in substantial compliance with all applicable Laws,
including all Federal and state labor laws, rules and regulations, respecting
employment and employment practices, terms and conditions of employment and
wages and hours, and is not engaged in any unfair labor practice; (ii) there is
no unfair labor practice, charge or complaint against Seller pending or
threatened before the National Labor Relations Board; (iii) there is no labor
strike, dispute, request for representation, slowdown or stoppage actually
pending or threatened against or affecting Seller; (iv) no question concerning
representation has been raised or is threatened respecting the employees of
Seller; and (v) no grievance which might have an adverse effect on Seller or the
conduct of its business nor any arbitration proceeding arising out of or under
collective bargaining agreements is pending and no claims therefor exist.


(c)     Schedule 2.11(c) sets forth a true and complete list of (i) the names of
all manager and assistant managers employed by Seller at the Restaurants as of
the date hereof, including both salaried and hourly managers, the date such
individuals were first employed by Seller, how long such individuals have been
at the particular Restaurants and the salary or hourly wage payable to such
persons; (ii) the names of all other persons employed by Seller at the
Restaurants as of the date hereof, and the salary or hourly wage payable to each
such person; and (iii) the total number of vacation days earned and/or accrued
by all persons employed by Seller and the total monetary value of such accrued
vacation for all such persons



--------------------------------------------------------------------------------



(“Accrued Vacation Pay”). As of the Closing, Seller shall have terminated all
Subject Restaurant Employees and no additional payments shall be due and owing
to any Subject Restaurant Employee with respect to any period prior to and
including the Closing Date (except for any amount claimed by any Subject
Restaurant Employee but which has being denied or contested by the Seller in
good faith, which shall be an Excluded Liability) or amounts that Seller shall
be obligated to pay (including, without limitation, payments relating to such
employees' Accrued Vacation). Seller has complied with all requirements of the
Worker Adjustment and Retraining Notification Act of 1988 and has not incurred,
nor is reasonably expected to incur, any Losses under such Act.
(d)    Except as set forth on Schedule 2.11(d): (1) no charge against Seller or
any of the employees of the Restaurants is pending before the Equal Employment
Opportunity Commission, the National Labor Relations Board, or any other
Governmental Authority responsible for the prevention of unlawful employment
practices related to the Restaurants; (2) no actions relating to employment or
loss of employment from Seller, directly or indirectly, are pending in any
Governmental Authority and no such Actions have been threatened against Seller
related to the Restaurants; and (3) no notice of intent of any Governmental
Authority responsible for the enforcement of labor or employment regulations to
conduct an investigation has been received, and no such investigation is in
progress.
(e)    Each of the employees at the Restaurants is employed at will and may be
terminated at any time by Seller without the payment of any severance or other
penalty and without any requirement that any advance notice be given in
connection with such termination.
(f)    The Accrued Vacation has been earned and accrued in the ordinary course
of Seller's business consistent with past practices.
(g)    Seller is not, and has not been, a party to, bound by, or negotiating any
collective bargaining agreement or other Contract with a union, works council or
labor organization (collectively, "Union"), and there is not, and has not been,
any Union representing or purporting to represent any employee of Seller, and no
Union or group of employees is seeking or has sought to organize employees for
the purpose of collective bargaining. There has never been, nor has there been
any threat of, any strike, slowdown, work stoppage, lockout, concerted refusal
to work overtime or other similar labor disruption or dispute affecting Seller
or any employees of the Business. Seller has no duty to bargain with any Union.
SECTION 2.12    Contracts and Arrangements.


(a)     Except for the Franchise Agreements, leases for the Real Properties,
Easements, and Assumed Contracts, all other Seller Contracts are capable of
being, and will be, terminated as of the Closing Date at Seller’s sole cost and
expense. Seller has no other Contract relating to the Restaurants, Purchased
Assets or Real Properties, that will survive the Closing including, without
limiting the generality of the foregoing, any (i) Contract for the purchase or
sale of Inventory; (ii) Contract for the purchase or sale of supplies, services
or other items; (iii) Contract for the purchase, sale or lease of any Restaurant
Equipment; (iv) Franchise Agreement or license agreement; and (v) employment or
consulting agreement or pension, disability, profit sharing, bonus, incentive,
insurance, retirement or other employee benefit agreement.


(b)     Seller has not given any power of attorney (revocable or irrevocable) to
any Person for any purpose whatsoever.


SECTION 2.13    Litigation, Compliance with Laws and Consents.





--------------------------------------------------------------------------------



(a)     Except as set forth on Schedule 2.13(a), there are no suits, grievances,
complaints, charges, inquiries, proceedings, hearings, demands, notices, demand
letters, claims, actions, causes of action or investigations before any court,
tribunal, governmental or regulatory authority or any other Person (each an
"Action" and, collectively, "Actions") now pending, or, to the knowledge of
Seller, in prospect or threatened against, Seller or any of its respective
officers, directors or partners, at law or in equity, whether or not fully
covered by insurance, in connection with the Purchased Assets, Real Properties,
leases for the Real Properties, Assumed Contracts, Restaurants, business,
affairs or assets of Seller.


(b)     Seller at all times during the past has been, and at Closing, will be,
in substantial compliance in all respects with all laws (whether statutory or
otherwise) rules, regulations, orders, ordinances, judgments, injunctions,
demands, or decrees of any governmental authority (Federal, state, local or
otherwise) (collectively "Laws") applicable to its employees, business, affairs,
properties or assets. Neither Seller, nor any officer, director or authorized
agent of Seller is in default with respect to, and has not been charged or to
its knowledge threatened with, nor is under investigation with respect to any
violation of any Laws relating to any aspect of its business, affairs,
properties or assets including, but not limited to, the Restaurants, Purchased
Assets, Real Properties, leases for the Real Properties or Assumed Contracts.


(c)     Set forth on Schedule 2.13(c) hereto is a list of all licenses, permits,
approvals, permissions, qualifications, consents and other authorizations
(collectively "Licenses") which are required to be obtained in connection with
the ownership, use or operation of the Restaurants, the Purchased Assets or Real
Properties ("Required Licenses"). Except as set forth on Schedule 2.13(c),
Seller has obtained each of the Required Licenses and each such Required License
is, and on the Closing Date will be, validly issued and in full force and effect
and there are not now, and at Closing shall not be, any Actions pending, and to
Seller's knowledge, any Actions in prospect or threatened, challenging the
Required Licenses.


SECTION 2.14    Environmental Matters. Except as set forth in Schedule 2.14
annexed hereto: (i) Seller has obtained all Licenses which are required under
any Environmental Laws; (ii) to the best of Seller's knowledge, Seller is in
substantial compliance with all terms and conditions of the Required Licenses
and is also in substantial compliance with all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in any Environmental Laws or code, plan, order, decree or
judgment relating to public health and safety and pollution or protection of the
environment or any notice or demand letter issued, entered, promulgated or
approved thereunder; (iii) there are no civil, criminal or administrative
Actions pending, or to Seller’s knowledge threatened, against Seller relating in
any way to any Environmental Law or any regulation, code, plan, order, decree,
judgment, injunction, notice or demand letter issued, entered, promulgated or
approved thereunder; and (iv) Seller does not know or have any reason to know of
and Seller has not received any notice of any facts, events or conditions which
would interfere with or prevent continued compliance with, or give rise to any
common law or legal liability under any Environmental Law.


SECTION 2.15    Insurance Policies. Seller has maintained with financially sound
and reputable insurers insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against, including, but
not limited to fire, liability, workers’ compensation or vehicular by reputable
companies in the same or similar business, of such types and in such amounts
(with such deductible amounts) as is customary for such companies under similar
circumstances. All of the applicable insurance policies are valid and
enforceable and in full force and effect and will be continued in full force and
effect up to and including the Closing Date.


SECTION 2.16    Tax Returns. Seller has filed all Federal income tax returns and
all state and local income, franchise and sales tax returns and all real
property tax returns and any other tax return which was



--------------------------------------------------------------------------------



required to be filed as of the date of this Agreement, and will timely file or
obtain extensions of time to file all returns which were not required to be
filed prior to the date hereof. As of the date hereof, no taxes are past due, no
tax liabilities have been assessed or proposed which remain unpaid and all
current payroll taxes have been paid. Seller is not aware of any basis upon
which any assessment of additional Federal, state or local income or other taxes
could be made, and Seller has not signed any extension agreement with the
Internal Revenue Service or any other governmental agency or given waiver of a
statute of limitations with respect to the payment of taxes for periods for
which the statute of limitations has not expired. Seller shall be liable for all
tax liabilities in connection with the operation of the Restaurants, the
Purchased Assets, the Real Properties, the Easements and Assumed Contracts,
which cover periods prior to the Closing Date. Seller shall be liable for all
transfer, sales and similar tax liabilities, if any, in connection with the
assignment of the leases for the Real Properties and Assumed Contracts, and the
transfer of any rights under the Easements. All taxes which Seller is required
by law to withhold or collect have been duly withheld or collected and to the
extent required have been paid over to the proper governmental authorities on a
timely basis or reflected as an obligation on the current Financial Statements
of the Seller. Seller is not a “foreign person” as that term is used in Treasury
regulation Section 1.1445-2.


SECTION 2.17    Adverse Restrictions. Seller is not subject to any charter,
by-law, Lien, lease, agreement, instrument, order, judgment or decree, or any
other restriction of any kind or character, or, any law (currently in existence
or adopted on or before the Closing Date), rule or regulation, which now is or
in the future could be burdensome or which could affect materially adversely the
Restaurants or the business conducted therein, Purchased Assets, Real Properties
or the lease for the Real Properties, the Easements or Assumed Contracts. The
execution and delivery of this Agreement and the other Transaction Documents and
the consummation of the transactions contemplated hereunder and thereby will not
result in the violation or breach of, default or the creation of any Lien under
any of the aforesaid.


SECTION 2.18    Brokers. No broker, finder or selling agent has had a part in
bringing about any of the transactions contemplated by this Agreement or the
other Transaction Documents (including, but not limited to, the assignment of
the Real Properties) and no commission or other fee is due to any party in
connection with the transactions contemplated by this Agreement or the other
Transaction Documents.


SECTION 2.20    Material Information. The Financial Statements, this Agreement,
the other Transaction Documents and any exhibit, schedule, certificate, or other
information, representation, warranty or other document furnished or to be
furnished by Seller to Purchaser pursuant to or in connection with any of the
foregoing, do not (i) contain, nor will the same contain, any untrue statement
of a material fact; or (ii) omit, nor will the same omit, or fail to state, a
material fact required to be stated herein or therein or which is necessary to
make the statements herein or therein not misleading.


SECTION 2.21    Other Franchise Development Competition.


(a)     Except as set forth in Schedule 2.21(a), Seller has not received any
notification from Burger King, and is not otherwise aware of any planned or
proposed new development of Burger King restaurants by other franchisees
anywhere within the “Restricted Area” (as defined in Section 8.1(a)(i)).


(b)     Except as set forth on Schedule 2.21(b), Seller, has no knowledge of any
planned or proposed new development of competing restaurants (such as
McDonald’s, Wendy’s, Taco Bell and Subway) anywhere within the “Restricted Area”
which, upon opening, could reasonably be expected to cause a decrease in the
sales of any Restaurant of greater than five (5%) percent.





--------------------------------------------------------------------------------



SECTION 2.22    Continuing Representations. The representations and warranties
of Seller herein contained shall be materially true and correct on and as of the
Closing Date with the same force and effect as if made on and as of that date.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser represents, warrants, covenants and agrees to and with Seller that:


SECTION 3.1    Organization and Corporate Power. Purchaser is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware. Purchaser has full power and authority to
execute and deliver this Agreement and the other Transaction Documents to be
executed and delivered by Purchaser pursuant hereto or in connection herewith
and to consummate the transactions contemplated hereby and thereby.


SECTION 3.2    Certificate of Incorporation and By-Laws. Copies of the Articles
of Organization of Purchaser and all amendments thereto to date, as certified by
the Secretary of Purchaser, have heretofore been delivered to Seller, and are
complete and correct as of the date of this Agreement and will be complete and
correct as of the Closing Date. Purchaser is not in default in the performance,
observance or fulfillment of any of the terms or conditions of its Certificate
of Incorporation or By-Laws.


SECTION 3.3    Due Authorization. All requisite authorizations for the
execution, delivery, performance and satisfaction of this Agreement and the
other Transaction Documents by Purchaser have been duly obtained. The execution
and delivery of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby have been or
will be at the time of Closing duly authorized by the Member of Purchaser and no
other corporate acts or proceedings on the part of Purchaser are necessary to
authorize the execution and delivery of this Agreement or any of the other
Transaction Documents or the consummation of the transactions contemplated
hereby or thereby. This Agreement and each of the other Transaction Documents,
upon execution and delivery by Purchaser, will be the legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except as enforcement thereof may be limited by Bankruptcy Laws and
subject to the general principles of equity affecting the right to specific
performance and injunctive relief.


SECTION 3.4    No Violation. The execution, delivery and performance of this
Agreement and the other Transaction Documents by Purchaser and the consummation
by Purchaser of the transactions contemplated hereby and thereby will not (a)
violate its Articles of Organization or Operating Agreement; (b) violate or
conflict with or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under any agreement, indenture,
instrument or understanding to which Purchaser is a party or by which it is
bound; (c) violate any judgment, decree, law, rule or regulation to which
Purchaser is a party or by which it is bound; (d) terminate or modify, or give
any third party the right to terminate or modify, the provisions or terms of any
agreement or commitment to which Purchaser is a party or by which Purchaser is
subject or bound; or (e) result in any suspension, revocation, impairment,
forfeiture or non-renewal of any license, qualification, authorization or
approval applicable to Purchaser.


SECTION 3.5    Consents. Except for the consent of Purchaser’s senior lender and
any filings that Purchaser may be required to make with the Securities and
Exchange Commission, Purchaser is not required to obtain any consents, approvals
or other authorizations or to make any filing with any governmental authority or
agency or any other Person in connection with the execution, delivery and
consummation of this Agreement and other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby.



--------------------------------------------------------------------------------





SECTION 3.6    Brokers. No broker, finder or selling agent has had a part in
bringing about any of the transactions contemplated by this Agreement or the
other Transaction Documents (including, but not limited to, the assignment of
the leases) and no commission or other fee is due to any party in connection
with the transactions contemplated by this Agreement or the other Transaction
Documents.


SECTION 3.7    Material Information. This Agreement, the other Transaction
Documents and any exhibit, schedule, certificate or other information
representation, warranty or other document furnished or to be furnished by
Purchaser to Seller do not (a) contain, nor will the same contain, any untrue
statement of a material fact; or (b) omit, nor will the same omit, or fail to
state, a material fact required to be stated herein or therein or which is
necessary to make the statements herein or therein not misleading.


SECTION 3.8    Continuing Representations. The representations and warranties of
Purchaser herein contained shall be materially true and correct on and as of the
Closing Date with the same force and effect as if made on and as of that date.


ARTICLE IV
COVENANTS OF THE PARTIES


SECTION 4.1    Access to Records and Properties Prior to the Closing Date.
Between the date of this Agreement and the Closing Date, Seller shall give
Purchaser, its directors, officers, employees, accountants, counsel and other
representatives and agents ("Representatives") reasonable access to the
premises, properties, employee records, books, financial statements, Contracts,
and records of Seller relating to the Restaurants, the Purchased Assets, Real
Properties, the Easements and Assumed Contracts, and shall furnish Purchaser
with such financial and operating data and other information with respect to the
business and properties of Seller as Purchaser shall from time to time
reasonably request for such purposes as Purchaser shall require and pertaining
to its acquisition of the Restaurants. Any such investigation or examination
shall be conducted at reasonable times and upon reasonable notice to Seller.
Purchaser shall: (i) be solely responsible for all costs associated with the
conduct of its investigations and examinations; (ii) upon completion of its
investigations and examinations immediately repair and restore the Real Property
to its condition existing immediately prior to the conduct of its investigations
and examinations; and (iii) indemnify, defend and hold Seller harmless from and
against all liabilities, claims, damages, actions, or losses (threatened or
incurred) to the Real Property or anyone on the Property or around the Property
as a result of the negligence of the Purchaser, or any of Purchaser’s agents, in
performing the investigations and examinations. Notwithstanding inspections,
audits or other studies undertaken by or on behalf of Purchaser hereunder or any
other due diligence investigation undertaken by or on behalf of Purchaser,
Seller shall not be relieved in any way of responsibility for their warranties,
representations and covenants set forth in this Agreement.
    
SECTION 4.2    Operation of the Business of Seller.


(a)     Between the date of this Agreement and the Closing Date, Seller shall
conduct the operation of the Restaurants in the ordinary and usual course of
business, consistent with past practices and will use its best efforts to
preserve intact the present business organization with respect to the
Restaurants, to keep available the services of its officers and employees, and
to maintain satisfactory relationships with landlords, franchisors, dealers,
licensors, licensees, suppliers, contractors, distributors, customers and others
having business relations with it and the Restaurants and will maintain the
Restaurants, Real Properties, and Purchased Assets in a condition conducive to
the operation of the business currently carried on therein.





--------------------------------------------------------------------------------



(b)     Without limiting the generality of the foregoing, and except as
otherwise expressly provided in this Agreement or with the prior written consent
of Purchaser, Seller will not:


(i)     keep and maintain its books of account and records other than in
accordance with generally accepted accounting principles consistent with past
practices;


(ii)     amend or restate the leases for the Real Properties, the Franchise
Agreements or any Assumed Contract or other material Contract;


(iii)     (A) Increase in any manner the compensation of any of the employees at
any of the Restaurants other than in the ordinary course of business, consistent
with past practices; (B) pay or agree to pay any pension, retirement allowance
or other employee benefit not required or permitted by any Plan, whether past or
present; or (C) commit itself in relation to the Restaurants, the employees at
the Restaurants or the Real Properties, to any new or renewed Plan with or for
the benefit of any Person, or to amend any of such Plans or any of such
agreements in existence on the date hereof;


(iv)     Permit any of its insurance policies to be canceled or terminated or
any of the coverage thereunder to lapse, unless simultaneously with such
termination, cancellation or lapse, replacement policies are in full force and
effect providing coverage, in form, substance and amount equal to or greater
than the coverage under those canceled, terminated or lapsed for substantially
similar premiums;


(v)     Enter into any other Contracts whether written or oral which,
individually or in the aggregate, would be material to the Restaurants,
Purchased Assets, Real Properties, the Easements or the Assumed Contracts,
except Contracts for the purchase, sale or lease of goods or services in the
ordinary course of business consistent with past practice and not in excess of
current requirements, or otherwise make any material change in the conduct of
the businesses or operations of Seller;


(vi)     Take any action which would result in any of the representations or
warranties contained in this Agreement or the other Transaction Documents not
being true at and as of the time immediately after such action at and as of the
Closing Date, or impair Seller’s ability to perform any of the covenants
contained in this Agreement or other Transaction Documents or which would have a
materially adverse impact on the transactions contemplated by this Agreement or
the Transaction Documents;


(vii)     Operate the Restaurants or otherwise engage in any practices which
would materially adversely affect sales at the Restaurants; or


(viii) Agree (in writing or otherwise) to do any of the foregoing.


(c)    From and after the date hereof, Seller or any of its Affiliates will not
remove any management personnel (manager and assistant managers) from the
Restaurants or relocate such management personnel to any other restaurants owned
or operated by Seller or its Affiliates.


(d)     From the date hereof and up to and including the Closing Date, Seller
shall use its best efforts to maintain and retain at a minimum one (1)
Restaurant Manager position and two (2) Assistant Restaurant Manager positions
per Restaurant.


(e)    From the date hereof and up to and including the Closing Date, Seller
shall:





--------------------------------------------------------------------------------



(i) maintain all agreements and accounts with suppliers, licensers, licensees,
advertisers, distributors, vendors and others having business dealings with or
providing services to the Restaurants including, but not limited to trash and
garbage removal, snow and ice removal, landscaping and lawn care, utilities,
telephone service, internet service, repairs and maintenance, grease removal,
and billboard and highway sign agreements and Seller shall not terminate any
such agreements or accounts without the Purchaser’s prior written consent not to
be unreasonably withheld;


(ii) assist with and provide reasonable cooperation in the orderly transition of
all such agreements, business dealings and services to Purchaser;


(iii) provide reasonable cooperation in obtaining the assignment of any of the
Assumed Contracts provided that the same are capable of assignment with or
without consent; and


(iv)    provide reasonable cooperation in developing transitional plans and
arrangements, as may be required, to effect the transition of the Restaurants
and related POS, inventory and supporting information systems.


SECTION 4.3    Supplements to Disclosures. Prior to the Closing Date, Seller
will promptly supplement or amend the information set forth herein and in the
Schedules and Exhibits referred to herein with respect to any material matter
hereafter arising which, if existing or occurring at or prior to the date of
this Agreement, would have been required to be set forth or described herein or
in a Schedule or Exhibit or which is necessary to correct any material
information herein or in a Schedule or Exhibit or in any representation and
warranty, which has been rendered inaccurate thereby.


SECTION 4.4    No Other Asset Sales. From the date hereof until the Closing
Date, Seller shall not, directly or indirectly and whether by means of a sale of
assets, sale of stock, merger or otherwise:


(a)     sell, transfer, assign or dispose of, or offer to, or enter into any
Contract to sell, transfer assign or dispose, of the Purchased Assets or any
interest therein, except for normal operations in the ordinary course of
business; or
    
(b)     encourage, initiate or solicit any inquiries or proposals by, or engage
in any discussions or negotiations with, or furnish any non-public information
to any Person concerning any other sale of the Purchased Assets and Seller shall
promptly communicate to Purchaser the substance of any inquiry or proposal
concerning any such transaction which may be received.


SECTION 4.5    Regulatory Filings and Consents. From the date hereof until the
Closing Date, each of the parties hereto shall furnish to the other party hereto
such necessary information and reasonable assistance as such other party may
reasonably request in connection with its preparation of necessary filings or
submissions to any governmental agency and Seller and Purchaser shall use their
best efforts to obtain all Licenses and Required Consents from third parties
necessary to consummate the transactions contemplated by this Agreement and the
other Transaction Documents. Each party shall furnish to the other copies of all
correspondence, filings or communications (or memoranda setting forth the
substance thereof) between Purchaser, Seller, or any of their respective
Representatives and agents, on the one hand, and any government agency or
authority or third party, on the other hand, with respect to this Agreement and
the other Transaction Documents and transactions contemplated hereby and
thereby.


SECTION 4.6    Announcements; Confidentiality.





--------------------------------------------------------------------------------



(a)    From the date of this Agreement until Closing, except as required by Law
or as otherwise provided herein, no announcement of the existence or terms of
this Agreement or the other Transaction Documents or the transactions
contemplated hereby and thereby shall be made publicly or to the employees or
customers of Seller, by any party to this Agreement or any of its respective
Representatives without the advance written approval of the other party.


(b)     A certain Confidentiality Agreement dated October 3, 2013, has been
entered into by and between Purchaser and Seller (the “Confidentiality
Agreement”). Seller and Purchaser acknowledge and agree that the Confidentiality
Agreement remains in full force and effect and, in addition, covenants and
agrees to keep confidential, in accordance with the provisions of the
Confidentiality Agreement, information provided by such other party pursuant to
this Agreement and the Confidentiality Agreement. If this Agreement is, for any
reason, terminated prior to the Closing, the Confidentiality Agreement and the
provisions of this Section 4.6(b) shall nonetheless continue in full force and
effect. At Closing, the Confidentiality Agreement shall remain in full force and
effect, other than with respect to Purchaser's obligations relating to the
Restaurants and Purchased Assets, which shall terminate at such time.


SECTION 4.7    Limitation of Seller, Actions After Closing. From and after the
Closing and thereafter so long as the provisions of Article VII are still
applicable, Seller shall not, without the prior written consent of Purchaser:
(i) engage in any business which would adversely affect the value of the
Purchased Assets or the businesses operated at the Restaurants; or (ii) take any
other action or fail to take any action, or allow the occurrence of any event,
with respect to Seller's assets, including without limitation, the Real
Properties, which could be reasonably expected to materially and adversely
affect the value thereof.


SECTION 4.8    Bulk Sales. Not Applicable


SECTION 4.9    Financial Statements and Reports. Between the date hereof and the
Closing Date, Seller shall deliver to Purchaser:


(a)     within five (5) business days after the end of each calendar week, a
written statement, certified by Seller, of the Gross Sales of each Restaurant
for that week; and


(b)     within five (5) business days of their availability, such financial
statements relating to each Restaurant as may be prepared by Seller, which shall
be prepared on a basis consistent with past practices.


SECTION 4.10    Environmental Matters.


(a)     Purchaser shall, at its sole cost and expense, obtain current "Phase I"
environmental site assessments (hereinafter "Phase I's") for each of the Real
Properties within forty-five (45) days after the Effective Date, which shall be
conducted by a reputable, licensed environmental services company (the
"Environmental Company"). The Phase I's shall be prepared by the Environmental
Company so that they may be relied upon by both Seller and Purchaser.


(b)     In the event any of the Phase I's shall recommend that a "Phase II"
environmental site assessment (hereinafter "Phase II's") be performed, or shall
disclose any environmental conditions which Purchaser, in its sole discretion
reasonably exercised, believes should be investigated further, Purchaser, at its
sole cost and expense and conditioned upon obtaining the consent of Seller,
shall cause Phase II's for each Real Property so affected to be performed by the
Environmental Company. In connection with any such Phase II Purchaser shall: (i)
be solely responsible for all costs associated with the Phase II;



--------------------------------------------------------------------------------



(ii) upon completion of the Phase II immediately repair and restore the Real
Property to its condition existing immediately prior to the Phase II; and (iii)
indemnify, defend and hold Seller harmless from and against all liabilities,
claims, damages, actions, or losses (threatened or incurred) to the Real
Property or anyone on the Property or around the Property as a result of the
negligence of the Purchaser, or any of Purchaser’s agents, in performing the
Phase II.


(c)     In the event that a Phase I or a Phase II shall identify a Real Property
which is affected by an environmental condition which requires abatement or
remediation or is otherwise subject to a Recognized Environmental Condition (an
"Environmentally Damaged Restaurant") or if Seller does not authorize the
conduct of a Phase II that Purchaser reasonably believes should be conducted,
Purchaser shall have the option, to be exercised within ten (10) days of receipt
of such Phase I or Phase II, to elect to have the Environmentally Damaged
Restaurant and the Real Property upon which such Restaurant is located, and all
other Purchased Assets relating to such Restaurant, withdrawn from this
transaction, whereupon the purchase price for the Purchased Assets shall be
reduced by an amount (referred to herein as the "Damage Credit") which shall be
determined by Purchaser and Seller by taking into account the sales,
profitability and location of such Restaurant, as well as any other relevant
material facts or factors related to the value of such Restaurant, the Purchased
Assets related thereto or the Real Property upon which it is located. In the
event Purchaser and Seller are unable to agree upon the Damage Credit, such
dispute shall be submitted to arbitration before a single Arbitrator under the
rules of the American Arbitration Association located in Chicago, Illinois.


SECTION 4.11    Employee Benefit Matters.


(a)     Seller shall pay to any and all liabilities with respect to any wages,
vacation, severance or sick pay, and payroll taxes thereon, or any rights under
any stock option, bonus or other incentive arrangements of its respective
employees which shall have accrued or been earned by the Subject Employees as of
the Closing Date and not paid by Seller. For the purposes hereof, such accrued
liabilities shall be determined as if Seller does not terminate the employment
of their respective employees on the Closing Date.


(b)     Seller shall assume full responsibility and liability for offering and
providing "continuation coverage" to any employee of Seller, and to "qualified
beneficiaries" of any employee of Seller or to any qualified beneficiary who
incurs a multiple qualifying event after the Closing Date provided that the
employee or "qualified beneficiary" incurs a "qualifying event" prior to the
Closing Date. The continuation coverage shall be provided under a group health
plan of Seller or an affiliate of Seller. The type of coverage shall be that
described in Section 4980B(f)(2)(A) of the Code. The continuation coverage shall
be provided for the period described in Section 4980B(f)(2)(A) of the Code.
"Continuation coverage", "qualified beneficiaries", and "qualifying event" have
the meanings given such terms under Section 4980B of the Code. Seller hereby
agrees to indemnify, defend and hold Purchaser harmless from and against any
"Damages" (as defined in Section 7.2(a) below) arising out of Seller's failure
to offer the continuation coverage described herein.


SECTION 4.12    Access to Restaurants Prior to Closing. From the Effective Date
and from time to time thereafter and until the Closing, Seller shall give
Purchaser and its Representatives access to the Restaurants for the purposes of
facilitating Purchaser's conversion of the POS systems and other operational
equipment. Such access by Purchaser shall be upon reasonable prior notice and
Purchaser agrees to use best efforts to conduct said activities in such manner
so as not to unreasonably interfere with the operation of Seller's business. To
the extent there is storage space available at the Restaurants and the same
shall not



--------------------------------------------------------------------------------



cause undue burden on Seller, Purchaser may also, at its sole risk, store its
POS and related equipment at the Restaurants.


SECTION 4.13    No Solicitation. During the term of this Agreement, the Seller
and any related party or parties acting through or on behalf of Seller shall not
(i) solicit, initiate or encourage any inquiries, proposals or offers from any
Person for, or enter into any discussions or agreements with any Person with
respect to, the acquisition of any interest in the Purchased Assets (an
“Acquisition Transaction”), (ii) furnish or cause to be furnished any non-public
information concerning the business and operations of Seller with respect to the
Purchased Assets to any Person (other than any of the parties hereto and their
officers, directors, employees, consultants and agents) or (iii) otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage,
any effort or attempt by any Person to do or seek any of the foregoing. The
Seller shall promptly notify the Purchaser of any inquiry or proposal received
by the Seller with respect to any such Acquisition Transaction. On the Effective
Date Seller and Stockholders shall immediately terminate any and all existing
discussion, communications or negotiations with any Person other than Purchaser
with respect to the Purchased Assets.


SECTION 4.15    Utilities and Contracts. Seller shall terminate all of the
Restaurants’ utility accounts effective as of the Closing Date and shall provide
such reasonable cooperation, as requested by Purchaser, to establish new utility
accounts at the Restaurants in the name of the Purchaser. For the avoidance of
doubt, in no event will Seller be required to transfer any utility accounts
and/or related deposits to Purchaser.


SECTION 4.16    Termination of Employees. The Seller shall terminate each
employee at all Restaurants effective as of the Closing. Seller shall bear any
and all obligations and liability under the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. § 2101 et seq. resulting from employment losses
pursuant to this Section 4.16. Prior to the Closing, the timing of which shall
be jointly agreed to by Seller and Purchaser, Purchaser may contact and make
arrangements with any or all of the Subject Restaurant Employees, in the
presence of representatives of the Seller, for the purpose of securing their
employment by Purchaser immediately after the Closing and for the purpose of
ensuring the continuity of the Restaurants after the Closing.


ARTICLE V
CONDITIONS TO OBLIGATIONS OF PARTIES


SECTION 5.1    Conditions to the Obligations of Seller and Purchaser. The
obligations of Purchaser and Seller to consummate the transactions contemplated
by the Transaction Documents are subject to the satisfaction at or prior to the
Closing of the following conditions, except to the extent that any such
condition may have been waived in writing by both Seller and Purchaser at or
prior to the Closing:


(a)     Impediments to Closing. No Actions shall have been instituted or shall
be pending or threatened which questions the validity or legality of this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby and which could reasonably be expected to damage materially
the Purchased Assets or Restaurants if the transactions contemplated hereby or
thereby are consummated. No injunction, decree or order shall be in effect
prohibiting consummation of the transactions contemplated by this Agreement or
the other Transaction Documents or which would make the consummation of such
transactions unlawful and no Actions shall have been instituted and remain
pending to restrain or prohibit the transactions contemplated by this Agreement
and the other Transaction Documents.


SECTION 5.2    Conditions to the Obligations of Seller. The obligations of
Seller to consummate the transactions contemplated hereby and by the other
Transaction Documents are subject to the satisfaction



--------------------------------------------------------------------------------



at or prior to the Closing of the following conditions, except to the extent
that any such condition may have been waived in writing by Seller at or prior to
the Closing:


(a)     Representations, Warranties and Performance. The representations,
warranties, covenants and agreements of Purchaser contained in this Agreement
and the other Transaction Documents or otherwise made in writing by it or on its
behalf pursuant hereto or otherwise made in connection with the transactions
contemplated hereby or thereby shall be true and correct at and as of the
Closing Date, with the same force and effect as if made at and as of the Closing
Date; the Purchaser shall have performed or complied with all agreements and
conditions required by this Agreement and the other Transaction Documents to be
performed or complied with by it on or prior to the Closing Date; and Seller
shall have received a certificate to the foregoing effect dated the Closing Date
in form reasonably satisfactory to Seller signed by an officer of Purchaser.


(b)     Governing Instruments. Seller shall have received a certificate, dated
the Closing Date, of the Secretary or Assistant Secretary of Purchaser
certifying, among other things, that attached or appended to such certificate
(i) is a true and correct copy of its Certificate of Incorporation and all
amendments, if any, thereto as of the date thereof; (ii) is a true and correct
copy of its By-Laws; (iii) is a true copy of all corporate actions taken by it,
including resolutions of its board of directors authorizing the execution and
delivery of this Agreement and each other Transaction Document to be delivered
by it pursuant hereto and the consummation of the transactions contemplated
hereby and thereby; and (iv) are the names, the signatures of its duly elected
or appointed officers who are authorized to execute and deliver this Agreement,
and any certificate, document or other instrument in connection herewith.


(c)     Payment of Purchase Price. Purchaser shall have tendered to Seller the
Purchase Price payable at Closing in accordance with Section 1.2(a).


(d)    Required Consents. Seller shall have received all of the Required
Consents in form and content satisfactory to Seller in its sole discretion.


(e)     Other Documents. Purchaser shall have delivered to Seller the Consent,
Assignment and Assumption of Real Property Leases, the Leases, and each Assumed
Contract;


(f)     Certificates. Certificates dated no earlier than thirty (30) days prior
to the Closing Date, from appropriate authorities in the State of its
jurisdiction of incorporation, as to the good standing of Purchaser;


(g)    Receipt of Inducement Payment. Seller shall have received, on or before
the Closing, the Inducement Payment from Burger King in the amount of Two
Million One Hundred Thousand and 00/100 Dollars ($2,100,000.00).


(h)     Closing of Concurrent Sales. The transactions between Heartland Midwest
LLC, Heartland Indiana LLC and Purchaser referenced on Schedule 5.2(h) attached
hereto and made a part hereof (the “Concurrent Transactions”) shall have been
closed simultaneous to and in conjunction with the Closing.
   
SECTION 5.3    Conditions to Obligations of Purchaser. The obligations of
Purchaser to consummate the transactions contemplated hereby and by the other
Transaction Documents are subject to the satisfaction at or prior to the Closing
of the following additional conditions, except to the extent that any such
condition may have been waived in writing by Purchaser at or prior to the
Closing:





--------------------------------------------------------------------------------



(a)     Representations, Warranties and Covenants. The representations,
warranties, covenants and agreements of Seller contained in this Agreement and
the other Transaction Documents, or otherwise made in writing by it or on its
behalf pursuant hereto or otherwise made in connection with the transactions
contemplated hereby or thereby shall be materially true and correct at and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date; Seller shall have performed or complied with all agreements and
conditions required by this Agreement and the other Transaction Documents to be
performed or complied with by it on or prior to the Closing Date; and Purchaser
shall have received certificates to the foregoing effect dated the Closing Date
in form reasonably satisfactory to Purchaser signed by the an officer of Seller.


(b)     Governing Instruments, etc. Purchaser shall have received a certificate,
dated the Closing Date, of the Secretary or Assistant Secretary of Seller
certifying, among other things, that attached or appended to such certificate
(i) is a true and correct copy of each Governing Instrument and all amendments
if any thereto as of the date thereof; (ii) is a true copy of all corporate
actions taken by it, including resolutions of its board of directors and
shareholders authorizing the execution and delivery of this Agreement and each
other Transaction Document to be delivered by it pursuant hereto and the
consummation of the transactions contemplated hereby and thereby; and (iii) are
the names and signatures of its duly elected or appointed officers who are
authorized to execute and deliver this Agreement and any certificate, document
or other instrument in connection herewith.


(c)     Instruments of Transfer. Seller shall have delivered to Purchaser a bill
of sale and assignment ("Bill of Sale") substantially in the form annexed as
Exhibit “F” hereto and made a part hereof, the Leases, the Consent, Assignment
and Assumption of Real Property Leases, and any other documents of transfer
which Purchaser reasonably shall request in order to evidence and effectuate the
sale and assignment to Purchaser of the Purchased Assets, the Real Properties,
the Assumed Contracts and the consummation of all other transactions
contemplated by this Agreement and the other Transaction Documents.


(d)     Consents. Seller shall have obtained, and delivered to Purchaser, copies
of the Required Consents applicable to it in form and substance satisfactory to
Purchaser.


(e)     No Material Adverse Change. There shall have been no material adverse
change, nor any events which could have a material adverse change, in the
business, operations, prospects or financial or other condition of any
Restaurant or in the respective Purchased Assets or Real Properties from the
date hereof to the Closing Date (the "Interim Period").


(f)     Environmental Due Diligence. Purchaser shall have completed its
environmental due diligence of the Restaurants, Real Property and Purchased
Assets and have received results which are satisfactory to Purchaser in its sole
discretion.


(g)    Due Diligence. Purchaser shall have completed its own due diligence
investigation of the operation of the business and the Purchase Assets, the
Leases and the Real Property, including but not limited to, environmental
audits, title review and examination, tax and accounting, financial data,
required permits and third party consents, equipment, buildings and structures,
easements and restrictions, the results of which shall have been deemed
satisfactory in the sole discretion of Purchaser and its Representatives.


(h)     Other Documents. Seller shall have delivered to Purchaser:





--------------------------------------------------------------------------------



(i) each Assumed Contract;


(ii) the Easement Assignments;


(iii) certificates dated no earlier than thirty (30) days prior to the Closing
Date, from appropriate authorities in the State of its jurisdiction of
incorporation, as to the good standing of Seller;


(vii)     all other documents, instruments and agreements required to be
delivered by Seller to Purchaser pursuant to this Agreement and the other
Transaction Documents.


(i)     Senior Lender's Consent. Purchaser shall have received, if necessary,
the written consent of its senior lender to the transactions contemplated
hereby.


ARTICLE VI
DAMAGE OR DESTRUCTION


SECTION 6.1    Damage to or Destruction of Restaurants. If prior to the Closing
Date, any of the Restaurants (hereafter referred to as a "Damaged Restaurant")
incurs substantial damage or is destroyed by fire or other casualty (whether or
not such destruction is covered by insurance) Purchaser shall have the option,
to be exercised within ten (10) days of receipt of notice from Seller, to: (i)
require the Seller to promptly repair, rebuild and/or replace such Damaged
Restaurant at Seller's sole cost and expense; (ii) elect to have the Damaged
Restaurants and the Real Property upon which such Restaurant is located, and all
other Purchased Assets relating to such Restaurants, withdrawn from this
transaction, whereupon the Purchase Price shall be reduced by an amount equal to
the Damage Credit or (iii) remove the Damaged Restaurants from this Agreement
whereupon a Damage Credit will be applied to the Purchase Price calculated as
set forth in Section 4.10(c). In the event Purchaser and Seller are unable to
agree upon the Damage Credit, such dispute shall be submitted to arbitration
under the rules of the American Arbitration Association in Chicago, Illinois. In
the event Purchaser elects to require the Seller to rebuild and/or replace such
Restaurant, the Closing shall occur pursuant to this Agreement except a portion
of the purchase price equal to the Damage Credit shall be held in escrow by the
attorneys for Purchaser pending completion of the repair and/or restoration of
the Damaged Restaurant. In the event such restoration or repair is not completed
within one hundred eighty (180) days after the date Purchaser has elected to
have the Seller proceed with the repair and/or restoration, Purchaser shall have
an additional option to withdraw the Damaged Restaurant from this transaction,
exercisable within thirty (30) days from the date Purchaser's additional option
shall arise, whereupon the Damage Credit shall immediately be paid to Purchaser.


SECTION 6.2    Notification of Damage or Destruction. Seller shall notify
Purchaser of any destruction or damage to any of the Real Properties or
Purchased Assets within forty eight (48) hours after becoming aware of the
casualty.


ARTICLE VII
INDEMNIFICATION


SECTION 7.1    Survival of Representations. The representations and warranties
contained in Sections 2.1, 2.3, 2.6, 2.7, 2.9, 2.14, 16, 2.18, 3.1, 3.3 and 3.6
hereof (the "Transactional Reps") will survive the Closing and continue in full
force and effect thereafter until thirty (30) days following the end of the
applicable statute of limitations. All other representations and warranties in
this Agreement will survive the Closing and continue in full force and effect
thereafter for a period of twelve (12) months and will thereupon expire together
with any right to indemnification for breach thereof. All covenants and
agreements shall



--------------------------------------------------------------------------------



survive the Closing indefinitely (except for those covenants and agreements
required to be performed at or prior to the Closing, which covenants and
agreements shall not survive the Closing).


SECTION 7.2    Agreement to Indemnify. Subject to the conditions of this Article
VII:


(a)     Purchaser hereby agrees to indemnify, defend and hold harmless Seller
from and against all demands, claims, actions or causes of action, assessments,
losses, damages, liabilities, costs and expenses, including, without limitation,
interest, penalties and reasonable attorney's fees, costs and disbursements and
expenses (collectively, "Damages"), asserted against, resulting to, imposed upon
or incurred by Seller and its officers, directors and shareholders directly or
indirectly, arising out of or resulting from (i) a breach of any representation,
warranty, covenant or agreement of Purchaser contained in or made pursuant to
this Agreement (including but not limited to enforcement of this Article VII),
the other Transaction Documents or the transactions contemplated hereby or
thereby or any facts or circumstances constituting such a breach; (ii) any
indebtedness, obligation or liability assumed by Purchaser pursuant to Section
1.4(b) hereof; and (iii) the operation, use or ownership of the Restaurants,
Purchased Assets, Real Properties, the Easements and Assumed Contracts, during,
or which have otherwise accrued from or otherwise relate to, the period of time
after the Closing Date; and


(b)     Seller hereby agrees to indemnify, defend and hold harmless Purchaser
and its officers, directors and shareholders from and against all Damages
asserted against or incurred by Purchaser or such officers, directors and
shareholders, directly or indirectly, arising out of or resulting from (i) a
breach of any representation, warranty, covenant or agreement of Seller
contained in or made pursuant to this Agreement (including but not limited to
enforcement of this Article VII, the other Transaction Documents or any facts or
circumstances constituting such a breach; (ii) any indebtedness, obligations or
liabilities of Seller including, but not limited to, any liability or obligation
set forth in Section 1.4(a), and the tax liabilities set forth in Section 2.17
other than those expressly assumed by Purchaser hereunder; (iii) a breach of or
otherwise arising under any Environmental Law (whether now or hereafter in
effect), to the extent the same arises out of any condition or state of facts or
otherwise relates to the period of time commencing on the date of possession by
the Seller of the Real Property in question and ending on the Closing Date; (iv)
the operation, use or ownership of the Restaurants, Purchased Assets, Real
Properties, Real Properties, the Easements and Assumed Contracts during, or
which have otherwise accrued from or otherwise relate to the period of time
prior to the Closing Date; (v) Seller's failure to pay and discharge all claims
of creditors which may be asserted against Purchaser by reason of Purchaser's
waiver of compliance by Seller of the Bulk Sales Laws; and (vi) any claims made
with respect to any Plan.


SECTION 7.3    Conditions of Indemnification. The obligations and liabilities of
an indemnifying party under Section 7.2 with respect to Damages for which it
must indemnify another party hereunder (collectively, the "Indemnified Claims")
shall be subject to the following terms and conditions:


(a)     The indemnified party shall give the indemnifying party notice of any
such Indemnified Claim which notice shall set forth in reasonable detail the
basis for and amount of the Indemnified Claim, and the circumstances giving rise
thereto. If the Indemnified Claim is a third-party claim, the notice must
contain a copy of any papers served on the indemnified party.


(b)     If the Indemnified Claim is not a third-party claim, unless within
thirty (30) days of receipt by the indemnifying party of notice of the
Indemnified Claim the indemnifying party sends written notice to the indemnified
party disputing the facts giving rise to the Indemnified Claim or the amount of
Damages stated in the notice, the Damages stated in the notice shall become due
and payable upon the expiration of such thirty (30) day period. If, however, the
indemnifying party disputes the facts, giving rise



--------------------------------------------------------------------------------



to the Indemnified Claim or the amount of Damages stated in the notice within
such thirty (30) day period and the dispute cannot be resolved within the
following ninety (90) days, the dispute shall be submitted to arbitration under
the rules of the American Arbitration Association in Chicago, Illinois.


(c)     If the Indemnified Claim is a third-party claim, the indemnifying party
may undertake the defense thereof at its own expense by representatives of its
own choosing reasonably satisfactory to the indemnified party and will consult
with the indemnified party concerning such defense during the course thereof. If
the indemnifying party, within thirty (30) days after receipt of notice of any
Indemnified Claim (or such shorter period as is necessary to prevent prejudice
to the indemnified party, if such thirty (30) day period would prejudice the
rights of the indemnified party), fails to defend, the indemnified party (upon
further notice to the indemnifying party) will have the right to undertake the
defense, compromise or settlement of such Indemnified Claim on behalf of and for
the account and risk of and at the expense of the indemnifying party. In
addition, if there is a reasonable probability that a third-party Indemnified
Claim may materially and adversely affect an indemnified party, the indemnified
party shall have the right, at its own cost and expense, to defend, compromise
or settle such Indemnified Claim.


(d)     Anything in this Section 7.3 to the contrary notwithstanding, neither
the indemnifying party nor the indemnified party, as the case may be, may settle
or compromise any Indemnified Claim or consent to entry of any judgment in
respect thereof, without the written consent of the other, which consent shall
not be unreasonably withheld or delayed.


SECTION 7.4    Remedies Cumulative. The remedies provided in this Article VII
shall be cumulative and shall not preclude the assertion by any party hereto of
any other rights or the seeking of any other remedies against the other parties
hereto. Either party may, among its other remedies, offset the amount of any
Indemnified Claim which becomes due and payable to it or to its shareholders,
officers or directors, against any payments to be made or consideration to be
paid to the other pursuant to this Agreement or any of the other Transaction
Documents.


SECTION 7.5    Certain Limitations. Payments by an indemnifying party pursuant
to Section 7.2 in respect of any Damages shall be limited to the amount of any
liability or damage that remains after deducting therefrom any insurance
proceeds and any indemnity, contribution or other similar payment actually
received by the indemnified party in respect of any such claim, less any related
costs and expenses, including the aggregate cost of pursuing any related
insurance claims and any related increases in insurance premiums or other
chargebacks (it being agreed that neither party shall have any obligation to
seek to recover any insurance proceeds in connection with making a claim under
this Article VII and that, promptly after the realization of any insurance
proceeds, contribution or other similar payment, the Indemnified Party shall
reimburse the indemnifying party for such reduction in Damages for which the
Indemnified Party was indemnified prior to the realization of reduction of such
Damages).


SECTION 7.6    Limitation on Indemnity. None of the Purchaser indemnified
parties or the Seller indemnified parties shall be entitled to assert any right
to indemnification under Section 7.2 for an individual claim until such claim
exceeds One Hundred Thousand Dollars ($100,000.00). The maximum amount that any
of the Purchaser indemnified parties or the Seller indemnified parties, either
individually or in the aggregate and whether based upon claims made pursuant to
this Agreement and/or in conjunction with the Concurrent Transactions, may
recover based upon a claim or claims for indemnification (subject to the
threshold limitations set forth above) shall be Two Million Five Hundred
Thousand and 00/100 Dollars ($2,500,000.00).





--------------------------------------------------------------------------------



SECTION 7.7    Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price. In determining the amount of any
indemnification payment for Damages suffered or incurred by an indemnified
party, the amount of such Damages shall be (i) increased to take into account
any additional tax cost incurred by the indemnified party arising from the
receipt of indemnification payments hereunder (“Tax Costs”) and (ii) decreased
to take into account any deduction, credit or other tax benefit actually
realized by the indemnified party with respect to such Loss (“Tax Benefits”). In
computing the amount of any such Tax Cost or Tax Benefit, the indemnified party
shall be deemed to recognize all other items of income, gain, loss, deduction or
credit before recognizing any item arising from the receipt of any
indemnification payment hereunder or the incurrence or payment of any
indemnified Damages. To the extent a Tax Cost or Tax Benefit cannot be
determined at the time an indemnity payment would otherwise be due hereunder,
the indemnity payment shall be made without taking into account such Tax Cost or
Tax Benefit and if and when the Tax Cost or Tax Benefit is actually determined
and realized, the parties shall make any payments necessary to cause the
indemnity payment to be what it would have been had such Tax Cost or Tax Benefit
been determined and realized at the time the indemnity payment was originally
made.


ARTICLE VIII
COVENANT NOT TO COMPETE


SECTION 8.1    Covenant Not to Compete.


(a)     For a period of three (3) years from the Closing Date, Seller and its
officers or employees covenant and agree that they shall not, directly or
indirectly, individually or collectively for its or their own account or as an
employee, officer, director, partner, joint venturer, shareholder, investor,
consultant or otherwise:


(i)     own, operate, manage, develop, finance or otherwise engage in or have
any interest in any quick service hamburger restaurant or other fast food
restaurant with a drive-thru or that does not have table service within a five
(5) mile radius of any Restaurant is located (the "Restricted Area");


(ii)     do anything or allow parties within its or their control to do anything
which diminishes the value of any of the Restaurants; or


(b)    For a period of two (2) years from the Closing Date, Seller and its
officers or employees jointly and severally covenant and agree that it/they will
not, directly or indirectly, individually or collectively for its/their own
account or as an employee, officer, director, partner, joint venturer,
shareholder, investor, consultant or otherwise solicit or hire for employment or
induce or attempt to influence to terminate their employment with the Purchaser
of any executive or management level employees of the Restaurants who are
employed by or in any of the Restaurants on the Closing Date.


(c)     The provisions of Section 8.1 shall not preclude Seller or any Affiliate
of Seller from owning and operating any Burger King restaurant which is owned or
operated by Seller or any Affiliate of Seller as of the date of this Agreement.


SECTION 8.2    Geographic Area Reasonable; Reduction of Geographical Area and
Time. Seller acknowledges that the restricted period of time and geographical
area specified in Section 8.1 hereof are reasonable. Notwithstanding anything
herein to the contrary, if the period of time or the geographical area specified
under Section 8.1 hereof should be determined to be unreasonable in any judicial
proceeding, then



--------------------------------------------------------------------------------



the period of time and territory of the restriction shall be reduced so that
this Agreement may be enforced in such area and during such period of time as
shall be determined to be reasonable.


SECTION 8.3    Effect of Breach. The parties acknowledge that any breach of this
Article VIII will cause Purchaser irreparable harm for which there is no
adequate remedy at law, and as a result, Purchaser shall be entitled to the
issuance by an arbitrator or court of competent jurisdiction of an injunction,
restraining order or other equitable relief in favor of itself restraining
Seller or any Affiliate as the case may be, from committing or continuing any
such violation. Any right to obtain an injunction, restraining order or other
equitable relief hereunder shall not be deemed a waiver of any right to assert
any other remedy Purchaser may have at law or in equity.


ARTICLE IX
TERMINATION


SECTION 9.1    Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing:


(a)    by the mutual written consent of Seller and Purchaser;
(b)    by Purchaser by written notice to Seller if: (i) any of the
representations and warranties of Seller contained in this Agreement or the
Transaction Documents shall fail to be materially true and correct as of the
date made and is not cured by Seller within ten (10) days after written notice
from Purchaser, or (ii) there shall be a breach by Seller of any covenant or
agreement of Seller in this Agreement that is not curable or, if curable, is not
cured by Seller within ten (10) days after written notice from Purchaser; or
(c)    by Seller by written notice to Purchaser if: (i) any of the
representations and warranties of Purchaser contained in Article III shall fail
to be materially true and correct as of the date made and is not cured by
Purchaser within ten (10) days after written notice from Seller or (ii) there
shall be a breach by Purchaser of any of its respective covenants or agreements
in this Agreement that is not curable or, if curable, is not cured by Purchaser
within ten (10) days after written notice from Seller; or
(d)    by Purchaser or Seller in the event that:
(i)    there shall be any Law that makes consummation of the transactions
contemplated by this Agreement illegal or otherwise prohibited; or
(ii)    any Governmental Authority shall have issued an order restraining or
enjoining the transactions contemplated by this Agreement, and such order shall
have become final and non-appealable; or
(iii)    provided that the terminating party is not in default under this
Agreement and further provided that the terminating party has not caused or
contributed to the delay, the Closing has not occurred on or prior to the ninety
(90) days after the Effective Date.
SECTION 9.2    Effect of Termination; Right to Proceed. In the event of the
termination of this Agreement in accordance with this Article, written notice
thereof shall be given to the other party or parties specifying the provision
pursuant to which such termination is made, and this Agreement shall be
terminated and become void and have no effect, and there shall be no liability
hereunder on the part of Purchaser or Seller, except with respect to any breach
of this Agreement by such party prior to termination



--------------------------------------------------------------------------------



and subject to the right to seek specific performance. Notwithstanding the
foregoing, Sections 4.6 and 10.3. Article X and this Section 9.2, shall survive
any termination of this Agreement.






ARTICLE X
MISCELLANEOUS


SECTION 10.1    Further Assurances. Each of the parties hereto shall without
further consideration execute and deliver to any other party hereto such other
instruments of transfer and take such other action as any party may reasonably
request to carry out the transactions contemplated by this Agreement and the
other Transaction Documents.


SECTION 10.2    Waiver and Amendment. No provisions of this Agreement may be
amended, supplemented or waived at any time except by a written instrument
executed by the parties hereto, or in the case of a waiver, by the waiving
party. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not
similar), nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.


SECTION 10.3    Remedies. In the event of a default under this Agreement or the
Transaction Documents, the aggrieved party may proceed to protect and enforce
its rights by a suit for damages, a suit in equity, an action at law or other
appropriate proceeding, whether for specific performance, or for an injunction
against a violation of any terms hereof or thereof or in aid of the exercise of
any right, power or remedy granted thereby or by law, equity, statute or
otherwise. The foregoing shall include, but shall not be limited to, allowance
for recovery by the aggrieved party of all of its fees and expenses and
disbursements incurred by it in connection with the transactions contemplated
hereby and in the Transaction Documents, including, without limitation, the
reasonable fees and expenses of its counsel, accountants, agents and
representatives employed by it. No course of dealing and no delay on the part of
any party in exercising any right, power or remedy shall operate as a waiver
thereof or otherwise prejudice such party's rights, powers or remedies. No
right, power or remedy conferred hereby shall be exclusive of any other right,
power or remedy referred to herein or now or hereafter available at law, in
equity, by statute, or otherwise.


SECTION 10.4    Expenses.    Except as expressly otherwise provided for in this
Agreement, all expenses incurred by or on behalf of the parties hereto in
connection with the authorization, preparation and consummation of this
Agreement and the other Transaction Documents, including without limitation all
fees and expenses of agents, representatives, counsel and accountants employed
by the parties hereto in connection with the authorization, preparation,
execution and consummation of this Agreement, shall be borne solely by the party
who shall have incurred the same.


SECTION 10.5    Entire Agreement. This Agreement and the other Transaction
Documents and the Exhibits and Schedules referred to herein and therein contain
the entire agreement among the parties with respect to the subject matter hereof
and supersede all prior arrangements or understandings with respect thereto.


SECTION 10.6    Definitions. For the purposes of this Agreement:


(i)     "Affiliate" shall mean, with respect to any Person, any other Person
that has a relationship with the designated Person whereby either of such
Persons directly or indirectly controls or is controlled by or is under common
control with the other of such Persons.



--------------------------------------------------------------------------------





(ii)     "Contract" shall mean any contract, agreement, purchase order, sales
order, guaranty, option, mortgage, promissory note, assignment, lease,
franchise, commitment, understanding or other binding arrangement, whether
written, oral, express or implied.


(iii)     "Control", with respect to any Person, shall mean the power to direct
the management and policies of such Person, directly or indirectly, by or
through stock ownership, agency or otherwise, or pursuant to or in connection
with a Contract with one or more other Persons by or through stock ownership,
agency or otherwise; and the terms "controlling" and "controlled" shall have
meanings correlative to the foregoing.


(iv)    "Governing Instruments" shall mean, with respect to any Person, the
certificate of incorporation, articles of incorporation, bylaws, code of
regulations or other organizational or governing documents howsoever
denominated, and any amendments or modifications thereof, of such Person.


(v)     “Gross Sales” shall have the meaning as set forth in the Burger King
Franchise Agreement.


(vi)     "Person" shall mean an individual, partnership, corporation, joint
venture, unincorporated organization, cooperative, or a governmental entity or
agency thereof.


SECTION 10.7    Interpretation. The article and section headings contained in
this Agreement are solely for the purpose of reference, are not part of the
Agreement of the parties and shall not in any way affect the meaning or
interpretation of this Agreement.


SECTION 10.8    Notices. All notices, consents, requests, instructions,
approvals and other communications provided for herein shall be validly given,
made or served in writing and delivered personally, sent by facsimile, Federal
Express or other reputable overnight courier or sent by certified or registered
mail, postage prepaid, return receipt requested, at the addresses set forth
below:








(a)    if to Purchaser, to:


Carrols LLC
968 James Street
Syracuse, New York 13203-6969
Attention: Daniel T. Accordino, Chief Executive Officer    
Facsimile No.: (315) 475-9616


(b) if to Seller, to:
                        
Heartland Illinois Food Corp.
1400 Opus Place, Suite 900
Downers Grove, Illinois 60515
Attention: K. Todd Bartmess, Chief Executive Officer
Facsimile No.: (630) 598-2280



--------------------------------------------------------------------------------





(c) with a copy to:
                
ROBERGELAW                    
12775 Horseferry Road, Suite 200            
Carmel, Indiana 46032                
Attn: Christopher S. Roberge, Esq.
Facsimile No.: (317) 818-5510


or such other address as any party hereto may, from time to time, designate in a
written notice given in a like manner (which change of address shall only be
effective upon actual receipt of same by the other party). Notices shall be
deemed delivered: (i) three (3) days after the date the same is postmarked if
sent by registered or certified mail; (ii) on the date the same is delivered
personally; and (iii) the next business day after delivery to a national courier
service for next business day delivery.


SECTION 10.9 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of and be enforceable by the heirs, executor,
personal representatives, legal representatives, successors and assigns of the
parties hereto, and shall not be assignable by either party without the prior
written consent of the other party.


SECTION 10.10 Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York without giving
effect to New York’s conflict of laws rules.


SECTION 10.11 Consent to Jurisdiction; Service of Process.     Except with
respect to disputes wherein the parties have expressly agreed herein to submit
such dispute to arbitration, the parties hereto irrevocably submit exclusively
to the jurisdiction of the State Courts in the State of Illinois or the United
States Federal Courts sitting in the State of Illinois over any dispute arising
out of or relating to this Agreement or any agreement or instrument contemplated
hereby or entered into in connection herewith or any of the transactions
contemplated hereby or thereby, and each party hereby irrevocably agrees that
all claims in respect of such dispute or proceeding shall be heard and
determined in such court.


SECTION 10.12    Severability. Whenever possible, each provision in this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law. If any provision of this Agreement shall be prohibited or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.


SECTION 10.13    Counterparts. This Agreement may be executed in one or more
counterparts as may be convenient or necessary, and it shall not be necessary
that the signatures of all parties hereto be contained on any one counterpart
hereof. Additionally, the parties hereto hereby covenant and agree that, for
purposes of facilitating the execution of this Agreement, (a) the signature
pages taken from separate individually executed counterparts of this Agreement
may be combined to form multiple fully executed counterparts and (b) a facsimile
signature, PDF signature, or electronic signature shall be deemed to be an
original signature. All executed counterparts of this Agreement shall be deemed
to be originals, but all such counterparts taken together shall constitute one
and the same agreement.


SECTION 10.14    Arbitration.    Whenever this Agreement calls for the
submission of any matter to arbitration, the matter shall be determined by
binding arbitration before a single arbitrator pursuant to the



--------------------------------------------------------------------------------



Expedited Procedures for Commercial Arbitration of the American Arbitration
Association (or its successor) and shall be administered by the American
Arbitration Association exclusively in the City of Chicago, State of Illinois.
The party requesting arbitration ("Requesting Party") shall simultaneously give
written notice to the other party of the Requesting Party's election to have the
issue resolved by binding arbitration and file the appropriate request for
arbitration with the American Arbitration Association with applicable filing
fees. The time period within which the binding arbitration must be held shall be
not more than thirty (30) business days after notice by the Requesting Party for
binding arbitration unless: (i) otherwise agreed to in writing by Purchaser and
Seller (provided that neither shall be required to consent to such extension);
(ii) delayed by Force Majeure; or (iii) delayed by the American Arbitration
Association through no fault, cause, or request of either Purchaser or Seller.
The arbitrator shall have no right to compel any party to breach any existing
written agreement or obligation. The arbitrator shall only issue written
findings and shall award costs and fees to the prevailing party as provided in
Section 10.15 of this Agreement. The judgment rendered by the arbitrator may be
entered in any court having jurisdiction thereof and shall be final upon
Purchaser and Seller. The cost of the arbitrator and legal fees of both parties
shall be paid by the non-prevailing party (as determined pursuant to Section
10.15 of this Agreement). Any arbitration proceedings shall be conducted
exclusively in the City of Chicago, State of Illinois. This clause shall not
preclude the parties from seeking provisional remedies in aid of arbitration
from a court of appropriate jurisdiction.


SECTION 10.15    Enforcement. If either party hereto fails to perform its
obligations under this Agreement, or if a dispute arises concerning the meaning
or interpretation of any provision of this Agreement and any action or steps are
taken in furtherance thereof including, but not limited to, the commencement of
legal proceedings, lawsuits, arbitration, or other proceedings arising out of,
relating to, or based in any way on this Agreement, including without
limitation, tort actions and actions for injunctive and declaratory relief, the
non-prevailing party in the dispute shall pay any and all actual costs and
expenses incurred by the prevailing party in enforcing or establishing its
rights hereunder, including, without limitation, all court costs, all fees and
costs incurred in any appellate process, and all actual attorney’s and paralegal
fees. Except as may be agreed by the parties in a settlement agreement, a party
shall be considered the prevailing party if (i) it initiated the litigation and
obtains the relief sought, either through a judgment or the losing party’s
voluntary action before trial or judgment, or (ii) it did not initiate the
litigation and the party that initiated the action withdraws its action without
obtaining the relief sought, or (iii) it did not initiate the litigation and
judgment is entered for the non-initiating party whether by way of motion, trial
verdict and/or on appeal.


SECTION 10.16    Force Majeure. If either party hereto shall be delayed or
prevented from the performance of any act required hereunder by reason of acts
of God, strikes, lockouts, labor troubles, inability to procure materials, Laws,
adverse weather, unusual delay in transportation or other cause without fault
and beyond the control of the party obligated (financial inability excepted),
then upon written notice to the other party, the performance of such act shall
be excused for the period of the delay and the period for the performance of
such act shall be extended for a period equivalent to the period of such delay;
provided, however, the party requiring such delay shall use commercially
reasonable efforts to remedy any such cause of delay or cause preventing
performance.


(Signature Page to Follow)





--------------------------------------------------------------------------------



    
IN WITNESS WHEREOF, the parties hereto have caused this Purchase and Sale
Agreement to be executed as of the date first written above.


CARROLS LLC
 
 
By:
/s/ Daniel T. Accordino
Name:
Daniel T. Accordino
Title:
Chief Executive Officer



HEARTLAND INDIANA LLC
 
 
By:
/s/ K. Todd Bartmess
Name:
K. Todd Bartmess
Title:
Chief Executive Officer    




